Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
	Acknowledgement is hereby made of receipt and entry of the communications filed 24 November, 2020, and 08 December, 2020. Claims 1, 5-10, and 12-14 are pending in the instant application. Claims 1, 5-10, 12, and 13 are currently under examination. This application contains claim 14 drawn to an invention nonelected with traverse. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 C.F.R. § 1.144). See M.P.E.P. § 821.01.
	
Claim Objections
Claims 1, 5-10, 12, and 13 are objected to because of the following informalities: the phrase “human immunodeficiency virus (HIV) type 1 specific antibodies” should read –human immunodeficiency virus type 1 (HIV-1)-specific antibodies-.  Appropriate correction is required.

35 U.S.C. § 112, Second Paragraph
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


	As previously set forth, the claimed method fails to set forth those active method steps that are minimally required to perform the claimed detection of quantification assay. While the claims now state the sample can be analyzed by ELISA, RIA, Western blot, or dot blot assay, nevertheless, the method fails to set forth any active method steps. Immunoassays generally require the following minimal steps: 1) Coating/attachment/capture of the antigen to a suitable support. The antigen may be attached through direct or indirect means. 2) Addition of an agent to cover unsaturated surface-binding sites on the solid support to prevent nonspecific binding interactions. 3) Detection of the antigen by incubating et al., 2009; Thermo Scientific, 2010; Xiao et al., 2019). Quantitative immunoassays would also require additional steps that employ the appropriate standard panel.
	Applicant is reminded that attempts to claim a process without setting forth any positive method steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. § 112, second paragraph. For example, a claim which read: “A process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon.” was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 U.S.P.Q.2d 1011 (Bd. Pat. App. & Inter. 1986).
The claims further reference a method selected from the group consisting of a peptide chip and polypeptide chip. This recitation is vague and indefinite since these are solid substrates, not methods per se. Generally, an immunoassay format involving a peptide chip would follow the same aforementioned assay steps. The antigen of interest would be immobilized on a chip under the appropriate conditions, non-specific binding sites blocked, the sample of interest added to allow antigen-antibody binding to occur, followed by detection of binding and the corresponding signal. The reference to both a peptide and polypeptide chip is also confusing. The diagnostic polypeptides of the instant application vary between 25-33 amino acids in length. The term peptide generally encompasses much shorter sequences. Thus, it appears that any solid substrate such as a chip would contain polypeptides. As previously set forth, amendment of the claim 

35 U.S.C. § 112, First Paragraph
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
The previous rejection of claims 1 and 5-13 under 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is hereby withdrawn in response to Applicant’s amendment and arguments.

Allowable Subject Matter
	As previously set forth, amendment of the claim language to incorporate those minimal method steps employing the peptides consisting of SEQ ID NOS.: 1-5 required for detection of anti-HIV-1 antibodies would be acceptable. Applicant’s representative is invited to contact the Examiner to discuss suggested allowable claim language.

Action Is Final
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile 

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        
01 March, 2021